This point was decided by
Sandford, J.,
at chambers, with the concurrence of all the justices. ' On the plaintiffs motion an order was made requiring the defendant' to make his answer more definite in certain particulars, and directing him to pay *675tbe plaintiff ten dollars costs of the motion. The defendant then tendered a definite answer, but did not pay or offer the costs of the motion, for which reason the plaintiff refused to receive the answer, and proceeded as if no such answer had been offered. On a subsequent motion, the practice was settled as above stated.
L. B. Marsh, for the plaintiff.
G. L. Isham, for the defendant.